Citation Nr: 9916419	
Decision Date: 06/15/99    Archive Date: 06/21/99

DOCKET NO.  96-48 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased rating for residuals of a shell 
fragment wound of the lumbar spine with retained foreign 
body, and injury to Muscle Group XX, currently evaluated as 
20 percent disabling.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Loring, Associate Counsel
INTRODUCTION

The veteran had active military service from August 1944 to 
September 1945.

This matter arises from a May 1996 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which denied the benefit sought on 
appeal.  The case was referred to the Board of Veterans' 
Appeals (Board) and the veteran appeared before the 
undersigned Board Member in May 1998 for a video 
teleconference hearing.  In September 1998 the case was 
remanded by the Board for additional development.  The RO 
subsequently granted service connection for degenerative 
joint disease of the lumbar spine secondary to the shell 
fragment wound and for shortening of the right leg, also 
secondary to the shell fragment wound.  The RO confirmed its 
decision to deny a rating in excess of 20 percent for the 
shell fragment wound of the lumbar spine, and the case has 
been returned to the Board for appellate review.  


FINDING OF FACT

The veteran's service-connected residuals of a shell fragment 
wound of the lumbar spine with retained foreign body and 
injury to Muscle Group XX is productive of no more than 
moderate impairment as characterized by some loss of the 
lumbar musculature in the erector spinae muscle without 
evidence of loss of deep fascia or neurological deficit.


CONCLUSION OF LAW

The schedular criteria for a disability rating in excess of 
20 percent for residuals of a hell fragment wound of the 
lumbar spine with retained foreign body and injury to Muscle 
Group XX have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4.73, Diagnostic Code 5320 (1998).
 
REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board finds that the veteran's claim is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
When a veteran is seeking an increased rating, an assertion 
of an increase in severity is sufficient to render the 
increased rating claim grounded.  Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Separate diagnostic 
codes identify the various disabilities.  Where entitlement 
to compensation has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

Service medical records reveal that in March 1945, the 
veteran sustained moderately severe penetrating shell 
fragment wounds to his right posterior chest wall, mid 
scapula region at the level of the 9th rib, and in the right 
lumbar area at the level of L4.  The wounds were debrided but 
the shrapnel was not removed.   Radiographs of the chest and 
lumbar spine from December 1946 indicated the presence of a 
singular metallic foreign body overlying the anterior tip of 
the 4th rib and a metallic foreign body lying in the muscles 
of the back at the level of the 4th lumbar vertebra.  (In 
addition to the damage to Muscle Group XX, rated 20 percent, 
the veteran's service-connected residuals of gunshot wounds 
include damage to Muscle Group XXI (right chest), rated 20 
percent.  Service connection is also in effect for 
degenerative joint disease of the lumbar spine secondary to 
the residuals of a gunshot wound of the low back region, 
which is currently rated 10 percent.) 

A VA examination report of October 1956 indicated that the 
wound to the lumbar region resulted in a small, 11/2 inch 
transverse scar which was well-healed.  An X-ray revealed a 7 
millimeter foreign body in the soft tissues of the back.  
There was minimal scoliosis of the lumbar spine with some 
tilting of the pelvis.  The examiner reported that the 
veteran's combat wounds were static.   

The veteran is currently assigned a 20 percent disability 
rating for residuals of a shell fragment wound to his lumbar 
spine, with retained foreign body.  His rating is assigned 
pursuant to 38 C.F.R. § 4.73, Diagnostic Code 5320 which 
refers to Muscle Group XX and describes damage from muscle 
injuries in the lumbar region.  

For rating purposes, the skeletal muscles of the body are 
divided into 23 muscle groups in 5 anatomical regions, which 
include 5 muscle groups for the torso and neck (Diagnostic 
Codes 5319 through 5323).  38 C.F.R. § 4.55(b) (effective 
July 3, 1997).  For muscle group injuries in different 
anatomical regions which do not act upon ankylosed joints, 
each muscle group injury shall be separately rated and the 
ratings combined under the provisions of Sec. 4.25. 38 C.F.R. 
§ 4.55(f) (effective July 3, 1997).

The function of Muscle Group XX is to provided postural 
support of the body, extension, and lateral movements of the 
spine.  The group is composed of erector spinae muscle and 
its prolongation in the thoracic and cervical regions.  Under 
the applicable rating schedule of Diagnostic Code 5320, a 20 
percent rating is warranted for moderate impairment of the 
lumbar region and a 40 percent rating is warranted for 
moderately severe impairment.  A maximum 60 percent rating is 
assigned for severe impairment.  

In assessing the degree of muscle impairment, the regulations 
provide that a moderate disability is indicated by a through 
and through or deep penetrating wound of relatively short 
track by single bullet or small shell or shrapnel fragment.  
Entrance and (if present) exit scars linear or relatively 
small and so situated as to indicate relatively short track 
of missile through muscle tissue; signs of moderate loss of 
deep fascia or muscle substance or impairment of the muscle 
tonus, and of definite weakness or fatigue in comparative 
tests.  A moderately severe disability is indicated by 
objective findings of entrance and (if present) exit scars, 
indicating track of missile through one or more muscle 
groups, with loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with the sound side, or 
tests of strength and endurance which demonstrate positive 
evidence of impairment when compared with the sound side.  
Objective findings which support a severe disability rating 
include ragged, depressed and adherent scars indicating wide 
damage to muscle groups in missile track, loss of deep fascia 
or muscle substance, or soft flabby muscles in wound area, or 
that muscles swell and harden abnormally in contraction.  38 
C.F.R. § 4.56(d) (effective July 3, 1997).

In the instant case, the residuals of the shell fragment 
wound to the veteran's lumbar spine are productive of no more 
than a moderate disability.  VA examination reports of May 
1996 and November 1998 reflect diagnoses of shell fragment 
wound to the lumbar spine with degenerative joint disease and 
possible S1 radiculopathy.  The VA examiner of November 1998 
offered an opinion that the degenerative disease of the 
lumbar spine was likely as a result of the shell fragment 
wound during service.  He stated that the degenerative 
disease caused buttock and back pain.  Private medical 
reports from March and July 1996, and VA outpatient treatment 
records covering the period from December 1995 through June 
1997 showed continued treatment for chronic low back pain 
secondary to degenerative joint disease.  There was no 
evidence of neurological deficit and deep tendon reflexes 
were 2+ and equal bilaterally.  

During his RO hearing in March 1997, and his videoconference 
Board hearing in May 1998, the veteran reiterated his 
complaints of worsening low back pain and right hip pain.  He 
testified that he had increased difficulty with bending over, 
tying shoes, and walking upstairs.  He stated that he limited 
his activities due to his back and right hip pain.

In assessing the evidence of record, the Board finds that the 
shell fragment wound to Muscle Group XX has resulted in no 
more than moderate impairment.  The medical evaluations of 
record showed no evidence of nerve involvement as a result of 
the wound to the lumbar region.  The veteran's original wound 
was penetrating and resulted in a retained shell fragment in 
the tissue of the lumbar region, but the injury was not shown 
to be through and through or deep.  There was no evidence of 
prolonged infection after debridement and no indication of 
intermuscular scarring.  There has been no medical evidence 
to show that the injury caused ragged, depressed and adherent 
scars indicating wide damage to muscle groups in missile 
track, loss of deep fascia or muscle substance, or soft 
flabby muscles in wound area, or that muscles swell and 
harden abnormally in contraction. 

The veteran's complaints of pain and accompanying limitation 
of motion of the lumbar spine noted in both the May 1996 and 
November 1998 VA medical examinations has been attributed to 
degenerative disease of the lumbar spine.  The veteran was 
recently granted service connection for the degenerative 
disease and he has been assigned a 10 percent rating based 
upon his functional loss due to pain in the lumbar spine and 
right hip.  Thus, consideration of limitation of motion of 
the lumbar spine would result in violation of the rule 
against pyramiding.  See 38 C.F.R. § 4.14 (1998), which 
states, in pertinent part, "[t]he evaluation of the same 
disability under various diagnoses is to be avoided"; Brady 
v. Brown, 4 Vet. App. 203, 206 (1993); and Esteban v. Brown, 
6 Vet. App. 259 (1994). 

Accordingly, as the preponderance of the evidence is against 
the veteran's claim, an increased rating for residuals of a 
shell fragment wound to the lumbar region must be denied.  

The Board considered and found no evidence of record in 
relative equipoise, thus, the doctrine of reasonable doubt is 
not for application.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).   












ORDER

Entitlement to a rating in excess of 20 percent for residuals 
of a shell fragment wound of the lumbar spine with retained 
foreign body, and injury to Muscle Group XX, is denied. 



		
	R. F. WILLIAMS 
	Member, Board of Veterans' Appeals



 

